Case: 11-11041       Document: 00512067836         Page: 1     Date Filed: 11/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 29, 2012
                                     No. 11-11041
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SAMUEL CASTILLO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-74-1


Before JONES, DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       Samuel Castillo appeals the 151-month sentence he received following his
guilty plea conviction for conspiring to possess with the intent to distribute
methamphetamine, in violation of 21 U.S.C. § 846. Specifically, he challenges
the district court’s refusal to award him a three-level sentencing reduction for
acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1. Castillo asserts that
he timely pleaded guilty and that, although he moved to withdraw the plea, the
motion was based on bad advice from fellow inmates.                    He states that he

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-11041     Document: 00512067836       Page: 2   Date Filed: 11/29/2012

                                  No. 11-11041

subsequently apologized and sought to rectify the error during debriefing and
that he was therefore entitled to the reduction.
      The district court’s denial of a sentencing reduction for acceptance of
responsibility was not “without foundation.” United States v. Juarez-Duarte,
513 F.3d 204, 211 (5th Cir. 2008). Castillo moved to withdraw his plea based on
his alleged confusion over the type of drug involved in his offense, which
confusion the district court found to be incredible, and which credibility finding
Castillo has never contested. Because Castillo falsely denied knowing that his
offense involved methamphetamine in an attempt to reduce his culpability, he
acted in a manner inconsistent with acceptance of responsibility. See § 3E1.1,
comment. (n.3); United States v. Medina-Anicacio, 325 F.3d 638, 648 (5th Cir.
2003); see also United States v. Angeles-Mendoza, 407 F.3d 742, 753 (5th Cir.
2005). Accordingly, the district court’s judgment is AFFIRMED.




                                        2